Disserting Opinion.
Marr, J.
I concur in the opinion and conclusions of the majority upon the questions of fact; and I think the obligation of the Lottery Company to pay the prize drawn in this case is as complete as it can bo in any case. .
The Legislature has seen fit to incorporate the Lottery Company, and to grant it the monopoly of the lottery business and of the vending of *396lottery tickets in the State; but I do hot understand that this law vests in the court any new powers or imposes on them any new duties.
. The Code of 1825, article 2952, declared that “ the law grants no action for the payment of what has been won at gaming, or by a bet, except for games tending to promote skill in the use of arms, such as the exercise of the gun, foot, horse, and chariot racing.” And it keeps this species of-gaming within bounds by empowering the judge “to reject the demand when the sum appears to him excessive.”
Municipal corporations were authorized to license gambling-houses, and the act of 1831, which was intended to suppress gaming-banks, expressly excepted from its provisions the gaming-houses licensed in the city of New Orleans ; but, under the dominion of the Code, no action could be maintained for the recovery of money lost or won in these licensed houses.
The act of 1868, by which this Lottery Company was incorporated, does not profess to repeal article 2952 of the Civil Code ; and it is reproduced .and re-enacted as article 2983 in the Revised Civil Code, adopted. March 11,1870.
Both these statutes are in force; and they are not in conflict. The Lottery Company may pursue its business, and the law protects it in the enjoyment of its exclusive right by severe penalties which effectually prevent competition. Those who choose may buy tickets, and the Lottery Company may pay to winners the prizes drawn. But the Revised Civil Code, later in date than the Lottery Act, still declares that “ the law grants no action for the payment of what has been won at gaming or by a bet;” and the courts, in my opinion, are bound to observe and to enforce this law. Those who choose may take their chances at this business. The law does not forbid it; but the law does forbid the judicial tribunals to enforce payment of what is won at “ gaming or by a bet,” and these terms in my opinion include the Lottery.
The record in this case vindicates fully the .wisdom of the Code in refusing to grant an action in such cases ; and the parties should be left to settle their disputes and controversies touching the fairness of their play, and all kindred questions, without the intervention of the courts.
In my opinion the judgment should be for the defendant, upon the single ground that the obligation to pay is one for which the law grants no action.